—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered May 17, 1991, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The hearing court’s determination that the in-court identification of the defendant by Ms. Rambaran had a source independent of any suggestive pretrial identification procedure is supported by the record (see, People v Hyatt, 162 AD2d 713, 714; People v Pittman, 159 AD2d 594, 595; People v Androvett, 135 AD2d 640, 642).
Based upon our review of the court’s charge to the jury, we find that the verdict is not repugnant as a matter of law (see, People v Loughlin, 76 NY2d 804, 806; People v Tucker, 55 NY2d 1, 7).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.